                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8                                   UNITED STATES DISTRICT COURT
                                   9
                                                                      NORTHERN DISTRICT OF CALIFORNIA
                                  10
                                                                               SAN JOSE DIVISION
                                  11

                                  12     DONNA MENDOZA,                                       Case No. 18-CV-06414-LHK
Northern District of California
 United States District Court




                                  13                     Plaintiff,                           ORDER ON DISPUTES IN JOINT
                                                                                              PRETRIAL STATEMENT
                                  14               v.
                                                                                              Re: Dkt. No. 99
                                  15     INTUITIVE SURGICAL, INC.,
                                  16                     Defendant.

                                  17

                                  18            Before the Court are disputes raised by the parties in their Joint Pretrial Statement, ECF

                                  19   No. 99 (“JPS”). Plaintiff Donna Mendoza (“Mendoza”) raises the issue of whether Indiana or

                                  20   California law applies to Mendoza’s claim for punitive damages. The Court resolves that issue

                                  21   below.

                                  22            Defendant Intuitive Surgical, Inc. (“Intuitive”) filed only one motion in limine even though

                                  23   the Court allotted each party three motions in limine. Instead of filing additional motions in

                                  24   limine, Intuitive identified multiple evidentiary disputes in the parties’ Joint Pretrial Statement.

                                  25   Intuitive asserts that it “will move” to resolve these disputes. JPS at 20–21. Yet the time for

                                  26   evidentiary motions was before the pretrial conference. The Court will not entertain more pretrial

                                  27   evidentiary motions. Even so, to streamline the parties’ trial preparation, to give the parties the

                                  28                                                      1
                                       Case Nos. 18-CV-06414-LHK
                                       ORDER ON DISPUTES IN JOINT PRETRIAL STATEMENT
                                   1   Court’s rulings before the parties’ settlement conference, and to avoid unnecessary future disputes

                                   2   on these issues, the Court rules on Intuitive’s evidentiary disputes below.

                                   3          The Court strongly encourages the parties to be reasonable and to avoid unnecessary

                                   4   disputes going forward.

                                   5          After reviewing the parties’ briefing, the case law, the record in this case, and balancing

                                   6   the considerations set forth in Federal Rule of Evidence 403, the Court rules as follows:

                                   7

                                   8                                               Choice of Law

                                   9   Punitive Damages: The parties dispute whether California law or Indiana law applies to Plaintiff

                                  10   Donna Mendoza’s claim for punitive damages (Count 5 of her First Amended Complaint, ECF

                                  11   No. 20). See JPS at 17, 22 (parties’ positions). The parties agree that the states’ laws conflict

                                  12   because Indiana caps punitive damages whereas California does not. Id. The parties also agree that
Northern District of California
 United States District Court




                                  13   the Court, sitting in diversity, should apply California choice of law principles. Id.

                                  14   Ruling: Indiana law shall apply to Mendoza’s punitive damages claim. Specifically, the Court

                                  15   rules as follows.

                                  16          Indiana law applies for two reasons. First, Mendoza’s surgery and injury took place in

                                  17   Indiana. “[U]nder California's choice-of-law principles, ‘a jurisdiction ordinarily has the

                                  18   predominant interest in regulating conduct that occurs within its borders.’” Senne v. Kansas City

                                  19   Royals Baseball Corp., 934 F.3d 918, 933 (9th Cir. 2019) (quoting Mazza v. Am. Honda Motor

                                  20   Co., 666 F.3d 581, 592 (9th Cir. 2012)), cert. denied, 141 S. Ct. 248 (2020).

                                  21          Second, Mendoza is an Indiana resident. “The underlying basis” for California’s products

                                  22   liability law is “the protection of California residents and other persons within its territorial

                                  23   jurisdiction from injury.” Chen v. Los Angeles Truck Centers, LLC, 42 Cal. App. 5th 488, 498 (Ct.

                                  24   App. 2019), review denied (Feb. 26, 2020). Thus, another state’s law applies where, as here,

                                  25   “injured persons are not California residents and were not injured in California.” Id. This rule

                                  26   holds true even where, as here, the products liability defendant has its “principal place of business

                                  27   in California.” Id. at 434; accord JPS at 17 (“Intuitive is headquartered in California.”). For

                                  28                                                       2
                                       Case Nos. 18-CV-06414-LHK
                                       ORDER ON DISPUTES IN JOINT PRETRIAL STATEMENT
                                   1   instance, in Chen, the Court of Appeal held that Indiana products liability law rather than

                                   2   California law would apply even though a corporate defendant was based in California. Chen, 42

                                   3   Cal. App. 5th at 498. So too here as to Mendoza’s punitive damages claim, which arises out of a

                                   4   products liability suit against Intuitive. Accordingly, Indiana law applies to Mendoza’s punitive

                                   5   damages claim.

                                   6

                                   7                               Admissibility of Product Recall Evidence

                                   8   May 2013 Recall: The parties agree that, on May 16, 2013, Intuitive recalled “all of its Version -

                                   9   09 and -10 MCS [monopolar curved scissors] instruments” because of the instruments’ potential to

                                  10   cause thermal injury. JPS at 9. The parties dispute, however, whether evidence of this recall is

                                  11   admissible. Id. Intuitive moves to exclude evidence of “any recall (or any other remedial action by

                                  12   Intuitive) to prove negligence, culpable conduct, a defect in the product or its design, or a need for
Northern District of California
 United States District Court




                                       warning or instruction.” Id. at 19 (citing Fed. R. Evid. 407).
                                  13
                                       Ruling: GRANTED IN PART and DENIED IN PART. Specifically, the Court rules as follows.
                                  14
                                              Federal Rule of Evidence 407 provides that evidence of “subsequent remedial measures” is
                                  15
                                       inadmissible to prove liability. Specifically, Rule 407 provides that “when measures are taken that
                                  16
                                       would have made an earlier injury or harm less likely to occur, evidence of the subsequent
                                  17
                                       measures is not admissible to prove: negligence; culpable conduct; a defect in a product or its
                                  18
                                       design; or a need for a warning or instruction.” Fed. R. Evid. 407.
                                  19
                                              Here, Intuitive’s May 2013 recall is a subsequent remedial measure under Rule 407.
                                  20
                                       Mendoza’s “earlier injury” allegedly occurred on October 11, 2011, the date Intuitive’s MCS
                                  21
                                       operated on Mendoza. JPS at 8. The subsequent recall would have made Mendoza’s earlier injury
                                  22
                                       “less likely to occur” because the recall was for the same product defect (microscopic cracks in the
                                  23
                                       MCS) that allegedly caused Mendoza’s injury. JPS at 9, 10 (describing defect and theory of
                                  24
                                       injury). Thus, Intuitive’s May 2013 recall is inadmissible to prove “negligence; culpable conduct;
                                  25
                                       a defect in a product or its design; or a need for a warning or instruction.” Fed. R. Evid. 407.
                                  26
                                       Indeed, courts have uniformly held that subsequent recalls are inadmissible to prove liability in
                                  27

                                  28                                                     3
                                       Case Nos. 18-CV-06414-LHK
                                       ORDER ON DISPUTES IN JOINT PRETRIAL STATEMENT
                                   1   products liability lawsuits. See, e.g., Chase v. Gen. Motors Corp., 856 F.2d 17, 21 (4th Cir. 1988)

                                   2   (“the fact of recall was improperly admitted under Rule 407”); Hughes v. Stryker Corp., 423 F.

                                   3   App’x 878, 880 (11th Cir. 2011) (excluding recall letter because it would be “evidence of

                                   4   subsequent remedial measures used to show product defect”); see also Rosa v. Taser Int’l, Inc.,

                                   5   684 F.3d 941, 948 (9th Cir. 2012) (holding similarly at summary judgment).

                                   6          The Court notes two caveats to its ruling, however. To start, Intuitive’s motion to exclude

                                   7   “any recall (or any other remedial action by Intuitive)” is overbroad. Rule 407 only excludes

                                   8   subsequent remedial measures. Thus, if Intuitive took remedial actions before October 11, 2011,

                                   9   Rule 407 does not exclude evidence of those actions.

                                  10          Moreover, depending on the parties’ decisions at trial, evidence of subsequent remedial

                                  11   measures might be “admissible only for the purpose of assisting the jury in evaluating an expert’s

                                  12   opinion,” not “for substantive purposes.” Fed. R. Evid. 703 advisory committee’s note to 2000
Northern District of California
 United States District Court




                                  13   amendment. That is, even if the “facts or data” underlying an expert’s opinion testimony “would

                                  14   otherwise be inadmissible,” the jury may still see that inadmissible evidence in two circumstances.
                                       Fed. R. Evid. 703. First, “the proponent of the opinion” may disclose the inadmissible facts or data
                                  15
                                       “if their probative value in helping the jury evaluate the opinion substantially outweighs their
                                  16
                                       prejudicial effect.” Fed. R. Evid. 703. Second, if the non-proponent of the expert “elects to cross-
                                  17
                                       examine [the expert] on the bases of [the expert’s] opinion,” the formerly inadmissible bases of the
                                  18
                                       expert’s opinion “would become part of the record for the jury to consider.” Pineda v. Ford Motor
                                  19
                                       Co., 520 F.3d 237, 247 n.14 (3d Cir. 2008) (citing Fed. R. Evid. 705).
                                  20
                                              Here, Mendoza proffers Dr. Helen Salsbury, who relied in part on “documents that relate
                                  21
                                       to da Vinci system product recalls” to form her expert opinions. Mendoza v. Intuitive Surgical,
                                  22
                                       Inc., No. 18-CV-06414-LHK, 2020 WL 1976472, at *5 (N.D. Cal. Apr. 24, 2020) (denying
                                  23
                                       Intuitive’s Daubert motion against Dr. Salsbury). If Mendoza seeks to disclose those recall-related
                                  24
                                       documents, Mendoza must show at trial that the documents’ “probative value in helping the jury
                                  25
                                       evaluate the opinion substantially outweighs their prejudicial effect.” Fed. R. Evid. 703.
                                  26   Alternatively, if Intuitive cross-examines Dr. Salsbury on her use of recall-related documents,
                                  27   those documents “would become part of the record for the jury to consider.” Pineda, 520 F.3d at
                                  28                                                 4
                                       Case Nos. 18-CV-06414-LHK
                                       ORDER ON DISPUTES IN JOINT PRETRIAL STATEMENT
                                   1   247 n.14. If either situation arises, the parties shall propose a limiting instruction “informing the

                                   2   jury that the underlying information [on the recall] must not be used for substantive purposes.”

                                   3   Fed. R. Evid. 703 advisory committee’s note to 2000 amendment; accord Pineda, 520 F.3d at 247

                                   4   n.14 (also endorsing the use of a limiting instruction).

                                   5          In sum, Intuitive’s motion to exclude evidence of any recall is GRANTED IN PART and

                                   6   DENIED IN PART.

                                   7

                                   8                                              Fact Witnesses

                                   9   Tom Mendoza, Jr.: Intuitive states that it will move to exclude testimony from Thomas Mendoza,
                                       Jr., the husband of Plaintiff Donna Mendoza (“Ms. Mendoza”) and a proffered fact witness on
                                  10
                                       “Ms. Mendoza’s medical condition and the damages she sustained.” JPS at 11, 20. Intuitive notes
                                  11
                                       that Mr. Mendoza was not disclosed under Federal Rule of Civil Procedure 26(a)(1) and argues
                                  12
Northern District of California
 United States District Court




                                       that his nondisclosure was neither “substantially justified [n]or [] harmless.” Fed. R. Civ. P.
                                  13
                                       37(c)(1).
                                  14
                                       Ruling: The Court EXCLUDES testimony from Mr. Mendoza. Specifically, the Court rules as
                                  15
                                       follows.
                                  16
                                              Ms. Mendoza did not include Mr. Mendoza on her Rule 26(a)(1) disclosures. JPS at 18. “If
                                  17
                                       a party fails to provide information or identify a witness as required by Rule 26(a) [], the party is
                                  18
                                       not allowed to use that information or witness to supply evidence on a motion, at a hearing, or at a
                                  19
                                       trial, unless the failure was substantially justified or is harmless.” Fed. R. Civ. P. 37(c)(1). “The
                                  20
                                       sanction of exclusion under Rule 37(c)(1) is ‘automatic and mandatory unless the party to be
                                  21
                                       sanctioned can show that its violation of Rule 26(a) was either justified or harmless.’” Mid-
                                  22
                                       America Tablewares, Inc. v. Mogi Trading Co., Ltd., 100 F.3d 1353, 1363 (7th Cir. 1996) (quoting
                                  23   Finley v. Marathon Oil Co., 75 F.3d 1225, 1230 (7th Cir. 1996)); accord Yeti by Molly, Ltd. v.
                                  24   Deckers Outdoor Corp., 259 F.3d 1101, 1107 (9th Cir. 2001) (“[T]he burden is on the party facing
                                  25   sanctions to prove harmlessness.”). Following this rule, the Court has generally excluded
                                  26   undisclosed witnesses. See, e.g., Magadia v. Wal-Mart Assocs., Inc., No. 17-CV-00062-LHK, 2018
                                  27   WL 6003376, at *2 (N.D. Cal. Nov. 15, 2018) (excluding undisclosed witnesses even though they
                                  28                                                      5
                                       Case Nos. 18-CV-06414-LHK
                                       ORDER ON DISPUTES IN JOINT PRETRIAL STATEMENT
                                   1   were disclosed in declarations supporting earlier briefing); Miranda v. U.S. Sec. Assocs., Inc., No.

                                   2   18-CV-00734-LHK, 2019 WL 2929966, at *5 (N.D. Cal. July 8, 2019) (excluding undisclosed

                                   3   witnesses even though they were “equally known to [the other party]”).

                                   4          Here, Ms. Mendoza has failed to show that her violation of Rule 26(a) was substantially

                                   5   justified or harmless. Indeed, nowhere in the Joint Pretrial Statement does Ms. Mendoza explain
                                       why Mr. Mendoza, her husband, was not disclosed. Moreover, even if Ms. Mendoza had offered
                                   6
                                       an explanation, allowing Mr. Mendoza’s testimony would still be highly prejudicial to Intuitive.
                                   7
                                              Mr. Mendoza would testify on key issues in the case: “Ms. Mendoza’s medical condition
                                   8
                                       and the damages she sustained.” JPS at 11. If such testimony were allowed, Intuitive would be
                                   9
                                       entitled to documentary and testimonial discovery into what Mr. Mendoza knows. See Yeti by
                                  10
                                       Molly, 259 F.3d at 1107 (excluding undisclosed witness because opposing party is entitled to
                                  11
                                       deposition). Yet the time for such discovery has long passed. Fact discovery closed on November
                                  12
Northern District of California




                                       15, 2019. Expert discovery closed on February 7, 2020. The Court ruled on Intuitive’s summary
 United States District Court




                                  13
                                       judgment motion on June 10, 2020. The Court ruled on the parties’ motions in limine on May 11,
                                  14
                                       2021. The final pretrial conference is tomorrow, May 13, 2021. Trial will start in less than a month
                                  15
                                       on June 11, 2021. All this time, Intuitive did not have notice that Mr. Mendoza would be called as
                                  16
                                       a witness and thus did not obtain discovery from or depose Mr. Mendoza. Thus, to admit Mr.
                                  17   Mendoza’s testimony now would prejudice Intuitive. Accordingly, the Court EXCLUDES
                                  18   testimony from Mr. Mendoza.
                                  19

                                  20   Scott Manzo: Intuitive states that it will move to quash any subpoena served on Scott Manzo. JPS
                                  21   at 20. Manzo is a Managing Principal Engineer for Intuitive who lives and works in Connecticut,
                                  22   and whom Plaintiff Donna Mendoza (“Mendoza”) has included on her witness list. Id. at 12.
                                  23   Intuitive asserts that Manzo is outside the Court’s subpoena power. Id. at 20.
                                  24   Ruling: DENIED. Specifically, the Court rules as follows.
                                  25          Intuitive argues that Manzo cannot be subpoenaed to testify under Federal Rule of Civil
                                  26   Procedure 45(c)(1)(B). That rule provides that a subpoena “may command a person to attend a
                                  27   trial . . . [1] within the state where the person resides, is employed, or regularly transacts business
                                  28                                                         6
                                       Case Nos. 18-CV-06414-LHK
                                       ORDER ON DISPUTES IN JOINT PRETRIAL STATEMENT
                                   1   in person, [2] if the person (i) is a party or a party's officer; or (ii) is commanded to attend a trial

                                   2   and would not incur substantial expense.” Fed. R. Civ. P. 45(c)(1)(B) (emphasis added). Intuitive

                                   3   argues that “Manzo resides and works in Connecticut, and this trial is in California. Moreover, he

                                   4   is not an officer of Intuitive.” JPS at 20–21.

                                   5           Intuitive’s argument fails to address a way by which a subpoena to Manzo could satisfy

                                   6   Rule 45(c)(1)(B). Specifically, Intuitive omits (1) whether Manzo “regularly transacts business in

                                   7   person” in California; and (2) whether Manzo would “incur substantial expense” traveling from

                                   8   Connecticut to trial in San Jose, California. Fed. R. Civ. P. 45(c)(1)(B). If Manzo “regularly

                                   9   transacts business in person” in California and would not “incur substantial expense” traveling to

                                  10   San Jose, a subpoena would be proper.

                                  11           Yet Intuitive’s briefing is silent on these key conditions. This silence is telling given that

                                  12   (1) Intuitive is headquartered in California; and (2) the threshold for “substantial expense” may be
Northern District of California
 United States District Court




                                  13   many thousands of dollars. See Garlough v. Trader Joe's Co., No. 15-CV-01278-TEH, 2015 WL

                                  14   4638340, at *5 (N.D. Cal. Aug. 4, 2015) (noting that $20,000 would be a “substantial expense”

                                  15   under Legal Voice v. Stormans Inc., 738 F.3d 1178, 1184 (9th Cir. 2013)). Furthermore, even if
                                       Manzo would “incur substantial expense,” Mendoza “may pay that expense and the court can
                                  16
                                       condition enforcement of the subpoena on such payment.” Fed. R. Civ. P. 45(c)(1)(B) advisory
                                  17
                                       committee notes to 2013 amendment. Accordingly, the Court DENIES Intuitive’s motion to quash
                                  18
                                       any subpoena served on Scott Manzo.
                                  19

                                  20
                                       Intuitive witnesses: Intuitive states that it will move to exclude testimony from “current or former
                                  21
                                       employees of Intuitive included on [Mendoza]’s proposed witness list.” JPS at 21 & n.5. Intuitive
                                  22
                                       argues that “[n]one of these individuals were included in [Mendoza]’s 26(a)(1) disclosures, and
                                  23
                                       this failure is ‘not substantially justified’ and is not ‘harmless.’” JPS at 21 (quoting Fed. R. Civ. P.
                                  24
                                       37(c)(1)).
                                  25
                                       Ruling: GRANTED. Specifically, the Court rules as follows.
                                  26
                                               As detailed above in the Court’s ruling excluding the testimony of Mendoza’s husband,
                                  27

                                  28                                                       7
                                       Case Nos. 18-CV-06414-LHK
                                       ORDER ON DISPUTES IN JOINT PRETRIAL STATEMENT
                                   1   Federal Rule of Civil Procedure 37(c)(1) excludes undisclosed witnesses unless “the party facing

                                   2   sanctions [] prove[s] harmlessness” or substantial justification. Yeti by Molly, 259 F.3d at 1107;

                                   3   accord Ruling on Tom Mendoza, Jr., supra. Here too, Plaintiff Donna Mendoza (“Mendoza”) fails

                                   4   to prove that her non-disclosure is harmless or justified. Moreover, if the undisclosed witnesses’

                                   5   testimony were allowed, Intuitive would be entitled to documentary and testimonial discovery into
                                       what each undisclosed witness knows. See Yeti by Molly, 259 F.3d at 1107 (excluding undisclosed
                                   6
                                       witness because opposing party is entitled to deposition). Yet the time for such discovery has long
                                   7
                                       passed. Fact discovery closed on November 15, 2019. Expert discovery closed on February 7,
                                   8
                                       2020. The Court ruled on Intuitive’s summary judgment motion on June 10, 2020. The Court
                                   9
                                       ruled on the parties’ motions in limine on May 11, 2021. The final pretrial conference is
                                  10
                                       tomorrow, May 13, 2021. Trial will start in less than a month on June 11, 2021. To admit the
                                  11
                                       undisclosed witnesses’ testimony on the eve of trial would prejudice Intuitive. Thus, the Court
                                  12
Northern District of California




                                       GRANTS Intuitive’s motion to exclude testimony from previously undisclosed current or former
 United States District Court




                                  13
                                       employees of Intuitive included on Mendoza’s proposed witness list.
                                  14

                                  15
                                                                                Expert Witnesses
                                  16
                                       Amending or supplementing expert disclosures: Intuitive disputes whether Mendoza can “amend
                                  17
                                       or supplement [her] expert disclosures, expert reports, or the opinion of [her] experts.” JPS at 19.
                                  18
                                       Intuitive argues that any amendment or supplement would be untimely and prejudicial.
                                  19
                                       Ruling: GRANTED. Specifically, the Court rules as follows.
                                  20
                                              Federal Rule of Civil Procedure 26(a)(2) requires the timely disclosure of expert testimony
                                  21
                                       in three ways. First, Rule 26(a)(2)(A) provides that “a party must disclose to the other parties the
                                  22
                                       identity of any [expert] witness it may use at trial.” Second, Rule 26(a)(2)(B)(i) provides that each
                                  23
                                       disclosed witness’s report “must contain[] a complete statement of all opinions the witness will
                                  24
                                       express and the basis and reasons for them.” Third, Rules 26(a)(2)(E) and 26(e) stress that “[t]he
                                  25
                                       parties must supplement these disclosures . . . in a timely manner.”
                                  26          Mendoza did not amend or supplement her expert reports, and the deadline for doing so
                                  27   was February 7, 2020—well over a year ago. Case Management Order, ECF No. 35 (setting
                                  28                                                8
                                       Case Nos. 18-CV-06414-LHK
                                       ORDER ON DISPUTES IN JOINT PRETRIAL STATEMENT
                                   1   “Close of Expert Discovery”). Moreover, trial is less than a month away. Order re: Trial, ECF No.

                                   2   90 (setting June 11, 2021 trial date). Thus, any amendment or supplementation of expert evidence

                                   3   now would be untimely and prejudicial.

                                   4          Accordingly, the Court GRANTS Intuitive’s request to bar Mendoza from amending or

                                   5   supplementing her “expert disclosures, expert reports, or the opinion of [her] experts.” JPS at 19.

                                   6
                                       Treating physicians: Intuitive states that it will move to exclude three treating physicians “from
                                   7
                                       testifying as experts or testifying about opinions not formed during the treatment of [] Mendoza.”
                                   8
                                       JPS at 21. These physicians are Drs. Howard J. Marcus, Russell William Pellar, and Muhammad
                                   9
                                       Kudaimi. Id. Intuitive argues that although “these individuals were disclosed in [Mendoza]’s
                                  10
                                       26(a)(1) disclosures as treating physicians of [] Mendoza, they were not disclosed as expert
                                  11
                                       witnesses in [Mendoza]’s 26(a)(2) disclosures and should not be permitted to offer expert
                                  12
Northern District of California
 United States District Court




                                       testimony now.” Id.
                                  13
                                       Ruling: DENIED WITHOUT PREJUDICE. Specifically, the Court rules as follows.
                                  14
                                              Unlike the other undisclosed witnesses discussed in previous sections of this order, Drs.
                                  15
                                       Howard J. Marcus, Russell William Pellar, and Muhammad Kudaimi (“Mendoza’s treating
                                  16
                                       physicians”) were disclosed as fact witnesses. JPS at 21. Thus, Mendoza’s treating physicians will
                                  17
                                       be able to offer non-expert testimony at trial.
                                  18
                                              In Goodman v. Staples The Office Superstore, LLC, the Ninth Circuit set forth the test for
                                  19
                                       when “a treating physician is transformed into an expert offering testimony on matters beyond the
                                  20
                                       treatment rendered, for purposes of Rule 26 disclosures.” 644 F.3d 817, 824 (9th Cir. 2011). The
                                  21
                                       Goodman Court held that a treating physician offers expert opinions if those opinions were not
                                  22
                                       “formed during the course of treatment.” Id. at 826 (emphasis added). These opinions must be
                                  23
                                       disclosed pursuant to Rule 26(a)(2)’s requirements. For instance, opinions based on “information
                                  24
                                       provided by [the party’s] attorney”—rather than medical records “reviewed during the course of
                                  25
                                       treatment”—are improper without Rule 26(a)(2) disclosures. Id.
                                  26
                                              Here, Intuitive does not specify what testimony from Mendoza’s treating physicians is
                                  27

                                  28                                                     9
                                       Case Nos. 18-CV-06414-LHK
                                       ORDER ON DISPUTES IN JOINT PRETRIAL STATEMENT
                                   1   objectionable. The Court cannot apply the Goodman test without more specificity. Thus, the Court

                                   2   defers ruling on the testimony from Mendoza’s treating physicians until trial. See also Yowan

                                   3   Yang v. ActioNet, Inc., 2016 WL 8929250, at *2 (C.D. Cal. Feb. 19, 2016) (deferring non-obvious

                                   4   evidentiary rulings until trial). At trial, Intuitive may object to specific testimony under Goodman.

                                   5   Accordingly, Intuitive’s motion to exclude expert testimony from Mendoza’s treating physicians

                                   6   is DENIED WITHOUT PREJUDICE.

                                   7   IT IS SO ORDERED.

                                   8
                                   9   Dated: May 12, 2021

                                  10                                                    ______________________________________
                                                                                        LUCY H. KOH
                                  11                                                    United States District Judge
                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28                                                    10
                                       Case Nos. 18-CV-06414-LHK
                                       ORDER ON DISPUTES IN JOINT PRETRIAL STATEMENT
